DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, and 4-14 are pending. Claims 9-13 are withdrawn. Claims 1, 2, 4-8 and 14 are presented for examination.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  The Applicant argues that Valeri fails to teach or suggest the UV curable composition including 20-60 parts of a dispersion of inorganic nanoparticles, 5-20% of an acrylate or silane binder and a non-hydrolyzed epoxy(alkoxy)silane. In particular, Applicant argues that the particular selection of amounts, for example an amount of 20-60% of the dispersion, provides higher performance in terms of abrasion resistance. The Applicant argues that Valeri does not teach or suggest that using the presently claimed amounts would lead to noteworthy results. 
However, the Examiner maintains that Valeri makes obvious the pending claims. Valeri specifically teaches use of only non-hydrolyzed epoxy alkoxysilane in an amount of 31.5 parts by weight (Example 3, page 15); a dispersion of colloidal silica (note that colloidal silica has particle sizes ranging in size from 1 nm-1000 nm) in an acrylate (Example 3, page 15); and vinyltrimethoxy silane binder in an amount of 7.65 parts by weight (Example 3, page 15). Valeri only fails to specifically teach that the dispersion is present in an amount of 20-60 parts. However, Valeri does teach that the dispersion can be present in an amount overlapping the claimed range (page 4). Furthermore, Applicant’s evidence does not provide that the specific selection of 20-60 parts of the dispersion provides unexpected results. In particular, there are no examples with an amount of the dispersion above 60% and Example 10 (Applicant’s Table 3, where the dispersion is present in less than 20 parts) shows comparable Sand Bayer, Haze and Transmission values as compared to an Example in the claimed range (Example 9, where the dispersion is present in 28.83 parts). The Sand Bayer is 3 for Example 9 and 2.9 for Example 10 and the Haze and Transmission values are identical. Therefore, the Examiner contends that the proferred evidence does not show that the selected range provides unexpected results. Furthermore, the Examiner maintains it would have been obvious based on Valeri’s teaching of an overlapping range to select the claimed range through routine optimization. Thus, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 4-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valeri (WO 2016/178052).

	Regarding claims 1, 2, 4-8 and 14, Valeri teaches a photocurable composition (abstract) comprising: only non-hydrolyzed epoxy alkoxysilane in an amount of 31.5 parts by weight (Example 3, page 15); a dispersion of colloidal silica (note that colloidal silica has particle sizes ranging in size from 1 nm-1000 nm) in an acrylate (Example 3, page 15); a vinyltrimethoxy silane binder in an amount of 7.65 parts by weight (Example 3, page 15); a photoinitiator, 2-hydroxy-2-methyl-1-phenyl-1-propanone, in an amount of 0.85 parts (Example 3, page 15); and a surfactant in an amount of 0.43 parts (Example 3, page 15). Valeri additionally teaches that a solvent can be present in an amount less than 30 parts to control viscosity (0017 and page 5) but that the composition is preferably solvent-free (0017). Valeri fails to explicitly teach an embodiment where the composition comprises the dispersion of colloidal silica in acrylate being present in an amount of 20-60 parts.
	However, Valeri does teach that the dispersion can be present in a range up to 50 parts and from 5-30 parts (page 4). Furthermore, overlapping ranges are prima facie evidence of obviousness. Therefore, Valeri makes obvious claims 1, 2, 4-8 and 14.

Conclusion
	Claims 1, 2, and 4-14 are pending. 
Claims 9-13 are withdrawn. 
Claims 1, 2, 4-8 and 14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 28, 2022            Primary Examiner, Art Unit 1717